          Case 7:20-mc-00281-NSR Document 7 Filed 10/02/20 Page 1 of 1




MEMORANDUM ENDORSEMENT                                                                   10/2/2020
Putnam at Tinton Falls, LLC v. Annunziata, 7:20-mc-281 (NSR)
The Court is in receipt of the pre-motion letter of nonparty Andrew Panken, dated August 27,
2020, seeking leave of the Court to file a motion to quash a post judgment subpoena. (ECF No.
5.) The Court has also reviewed Plaintiff’s letter, dated September 2, 2020, seeking to file a motion
to enforce the subpoena or reopen this proceeding to obtain the necessary discovery. (ECF No. 6.)
The Court waives the pre-motion conference requirement and grants Panken and Plaintiff leave to
file their motions with the following briefing schedule: (1) Panken’s moving papers shall be
served, not filed, on November 13, 2020; (2) Plaintiff’s opposition and cross motion papers shall
be served, not filed, on December 18, 2020; (3) Panken’s reply and opposition to Plaintiff’s cross-
motion shall be served, not filed, on January 22, 2021; and (4) Plaintiff’s reply papers shall be
served on February 12, 2021. The parties are directed to file all motion documents on
Plaintiff’s reply date, February 12, 2021.
The parties shall provide two (2) copies of their respective motion documents to Chambers on the
date the documents are served upon their adversary. The Clerk of the Court is respectfully directed
to terminate the motions at ECF Nos. 5 and 6.


                                                                     Dated: October 2, 2020
                                                                             White Plains, NY


                                                                     SO ORDERED.




                                                                     _____________________
                                                                     Nelson S. Román, U.S.D.J.
